Citation Nr: 1438710	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel







INTRODUCTION

The Veteran served on active duty from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran now resides in the area under jurisdiction of the St. Petersburg RO.  

The Board has previously considered this claim.  In a June 2013 decision, the Board reopened the Veteran's prior claim of entitlement to service connection for bilateral hearing loss and remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, specifically, to afford the Veteran a VA examination and obtain an opinion concerning his claimed bilateral hearing loss.  Unfortunately, the directed development has not been completed adequately for appellate review, and the claim must again be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The United States Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As noted above, the Board previously remanded the Veteran's claim in order to afford him a VA examination and obtain an opinion regarding the etiology of his bilateral hearing loss.  

In the June 2013 remand directives, the Board directed the VA examiner to determine the likelihood that the Veteran's bilateral hearing loss was related to service, to specifically include the 1960 explosion incident, which the examiner was to accept as true.  Here, because the examiner failed to provide any discussion of this incident, and in fact stated that there was no objective evidence in the service records that the Veteran had been exposed to acoustic trauma, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the examiner who performed the July 2013 examination (if feasible), along with a copy of this REMAND, for an addendum opinion concerning the etiology of the Veteran's bilateral hearing loss pursuant to the directives below.

The examiner is asked to accept as fact that the Veteran was exposed to acoustic trauma during a 1960 incident when a Howitzer gun fired approximate 25 feet from where he was standing, and experienced temporary hearing loss; the Veteran was not wearing hearing protection.   

The examiner should opine as to the following:

Whether it is "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood) the Veteran's bilateral hearing loss had its onset during service or is otherwise related to some incident of service, to include the 1960 Howitzer incident.  

A complete rationale must be provided, including a statement from the examiner that the Veteran's reported acoustic trauma incident DID occur, and that the examiner has considered this fact in arriving at his opinion.

2.  If the examiner who performed the July 2013 examination is unavailable, the Veteran should be scheduled for another examination with an appropriate clinician.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements, and provide an opinion pursuant to the directives stated above.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



